Citation Nr: 1103392	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-22 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of a brain 
injury, to include as secondary to an acquired psychiatric 
disorder, to include major depressive disorder.

2.  Entitlement to an effective date earlier than August 17, 2009 
for an increased 100 percent disability rating for major 
depressive disorder, moderate and recurrent (claimed as anxiety, 
panic attacks, and depression).

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

4.  Whether the Veteran has demonstrated good cause for untimely 
filing of a notice of disagreement, filed on July 1, 2009 and in 
relation to a rating decision issued on May 27, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney
ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to December 
2006.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from three separate rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Veteran appeals a March 2009 rating 
decision which denied service connection for residuals of a brain 
injury and denied entitlement to TDIU.  The Veteran also appeals 
an October 2009 rating decision which granted an increased rating 
of 100 percent for major depressive disorder, moderate and 
recurrent (claimed as anxiety, panic attacks, and depression), 
effective August 17, 2009.  Finally, the Veteran appeals a July 
2009 decision which determined that a notice of disagreement, 
filed by the Veteran on July 1, 2009 and in relation to a rating 
decision issued on May 27, 2008, was untimely.

In his June 2009 substantive appeal, the Veteran requested that 
he be scheduled for a video conference hearing, to be held before 
a Veterans Law Judge.  That request was withdrawn by the Veteran 
in November 2009.  No additional request for a new or rescheduled 
hearing has been received.

The issues of entitlement to an effective date earlier than 
August 17, 2009 for an increased 100 percent disability rating 
for major depressive disorder, moderate and recurrent (claimed as 
anxiety, panic attacks, and depression); entitlement to TDIU; and 
whether the Veteran has demonstrated good cause for untimely 
filing of a notice of disagreement, filed on July 1, 2009 and in 
relation to a rating decision issued on May 27, 2008, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
FINDINGS OF FACT

1.  Service connection is in effect for the Veteran for major 
depressive disorder.

2.  As a result of the Veteran's attempted suicide in July 2008, 
the Veteran has sustained cerebral anoxia which has been 
manifested by deficiencies in neuropsychological functioning.

3.  The Veteran's attempted suicide in July 2008 is a 
manifestation of symptomatology associated with his service-
connected major depressive disorder.

4.   The Veteran's cerebral anoxia is proximately due to his 
service-connected major depressive disorder.


CONCLUSION OF LAW

The criteria for service connection for residuals of a brain 
injury, to include as secondary to an acquired psychiatric 
disorder, to include major depressive disorder, have been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Insofar as the issue of the Veteran's entitlement to service 
connection for residuals of a brain injury, to include as 
secondary to an acquired psychiatric disorder, to include major 
depressive disorder, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken below with respect to that issue, no further notification 
or assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action would 
result only in delay.

II.  Service Connection for Residuals of a Brain Injury, to 
Include as Secondary to an Acquired Psychiatric Disorder, to 
Include Major Depressive Disorder

The Veteran, through an October 2009 letter from his appointed 
representative, contends that he has incurred residuals from a 
brain injury sustained following an attempted suicide in July 
2008 in which he attempted to ingest a fatal dosage of pain 
medication.  According to the Veteran's representative, the 
ingested medication caused the Veteran " to go toxic" and 
suffer anoxia of the brain.

Service connection is in effect for the Veteran for various 
disabilities, including major depressive disorder.  Indeed, 
service treatment records in the claims file show that the 
Veteran was treated for symptoms of anxiety, depression, and 
alcohol dependence throughout his active duty service.  These 
records show that the Veteran vocalized suicidal ideations 
beginning in June 2006.  In October 2006 he attempted to commit 
suicide by overdosing on a mixture of trazedone and alcohol.  The 
Veteran was subsequently hospitalized and discharged in November 
2006.  In December 2006, however, he continued to report ideas of 
suicide and he was readmitted for psychiatric treatment.  At that 
time, he was diagnosed with major depressive disorder, recurrent 
type.

Post-service VA treatment records document ongoing complaints of 
depression and anxiety in 2008.  Following a VA examination in 
April 2008, the VA examiner concurred in the diagnosis of major 
depressive disorder, which was characterized as moderate and 
recurrent.  A Global Assessment of Function (GAF) scale score of 
55 was assigned, which indicates the presence of moderate 
psychiatric symptoms.

Private hospital records from Midlands Hospital show that in July 
2008 the Veteran once again attempted to commit suicide by 
overdosing on methadone.  On admission, the Veteran was in 
respiratory distress and was intubated.  Corresponding treatment 
records express concern that the Veteran may have suffered a 
permanent brain injury.
Later that month, the Veteran was transferred to Immanuel Medical 
Center for follow-up inpatient psychiatric care.  An MRI of the 
brain performed in August 2008 revealed global hypoxic ischemic 
insult and abnormality of the bilateral cerebellar hemispheres.  
A CT scan of the brain also revealed insult of the bilateral 
globus pallid.  These findings were interpreted as being 
consistent with anoxic encephalopathy.  With respect to 
symptomatology, the Veteran reported difficulties in cognition 
and memory.  He demonstrated decreased attention and speed of 
response during conversations.  Functional math skills and 
problem solving ability appeared to be diminished.  Physically, 
the Veteran demonstrated difficulties with balance.

An October 2008 private neuropsychological evaluation confirms 
that the Veteran suffers from declined neuropsychological 
functioning.  The private neurologist determined that, overall, 
the findings on examination are consistent with dementia 
secondary to cerebral anoxia.  A VA examination in September 
2009, which was performed in conjunction with a review of the 
claims file, led the VA examiner to conclude that the Veteran 
"attempted suicide by a serious lethal attempt by overdose of 
his pain medication.  The [V]eteran apparently went toxic and 
suffered anoxia from overdosing." 

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing:  (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, disability which is proximately due to, or results 
from, another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  38 C.F.R. § 3.310(b); 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In this case, the evidence demonstrates that the Veteran's major 
depressive disorder, which was first diagnosed during service, 
has been marked by reported suicidal ideation since as early as 
2006.  Indeed, the records further show that the Veteran made 
other attempts to end his life prior to the July 2008 attempt 
that is being claimed as the catalyst of his claimed brain 
disability.   Under the circumstances, the evidence shows that 
the Veteran's attempted suicide in July 2008 was a manifestation 
of his service-connected major depressive disorder.

Radiological studies of the brain performed in August 2008 
reflect that the Veteran sustained cerebral anoxia as a result of 
his attempted July 2008 suicide attempt.  Findings expressed in 
the November 2008 neuropsychological evaluation and September 
2009 VA examination indicate that the Veteran now demonstrates 
deficiencies of neuropsychological functioning which are 
attributable to his cerebral anoxia.

Under the circumstances, the Board concludes that the Veteran's 
cerebral anoxia is proximately due to his service-connected major 
depressive disorder.  Hence, the Veteran is entitled to service 
connection for residuals of a brain injury, to include as 
secondary to an acquired psychiatric disorder, to include major 
depressive disorder.  To that extent, this appeal is granted.
ORDER

Service connection for residuals of a brain injury, to include as 
secondary to an acquired psychiatric disorder, to include major 
depressive disorder, is granted.


REMAND

In a May 27, 2008 rating decision, the RO granted service 
connection for hypothyroidism and assigned a 10 percent rating 
effective March 14, 2008 and denied service connection for 
alcoholism.  In July 2009, the Veteran through his recently 
appointed representative, filed a notice of disagreement which 
was purported to be responsive to the RO's May 27, 2008 rating 
decision.  In an October 2009 decision letter, the RO determined 
that the Veteran's notice of disagreement was untimely and that 
good cause for late filing of the notice of disagreement was not 
shown.  A separate notice of disagreement as to that decision was 
filed by the Veteran in August 2009.  Following the issuance of a 
statement of the case in October 2009 as to that issue, the 
Veteran provided additional psychiatric and neuropsychiatric 
evidence that is relevant to the question of whether the Veteran 
has demonstrated good cause.  The Veteran has not waived review 
of this evidence by the agency of original jurisdiction pursuant 
to 38 C.F.R. § 20.1304(c).  Despite this additional evidence, the 
RO has not yet readjudicated the issue of whether good cause 
exists for the late filing of the Veteran's July 2009 notice of 
disagreement.  Under the circumstances, that issue must be 
remanded to the RO so that it may be readjudicated, taking into 
consideration the additional evidence submitted by the Veteran.

In an October 2009 rating decision, the RO granted an increased 
rating of 100 percent for major depressive disorder, with an 
assigned effective date of August 17, 2009.  In October 2009, the 
Veteran filed a notice of disagreement in which he expresses his 
desire to appeal the assigned effective date.  To date, the RO 
has not yet provided the Veteran with a statement of the case as 
to that issue.  Thus, with regard to the Veteran's claim for an 
effective date earlier than August 17, 2009 for an increased 100 
percent disability rating for major depressive disorder, moderate 
and recurrent (claimed as anxiety, panic attacks, and 
depression), remand to the RO is necessary so that the Veteran 
may be issued a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999)

Finally, documentation in the claims file shows that the Veteran 
filed a separate claim for TDIU in October 2008.  At the time 
that the Veteran's TDIU application was filed, a claim seeking an 
increased rating for the Veteran's major depressive disorder was 
already pending.  As noted above, a full 100 percent disability 
rating was assigned for the Veteran's major depressive disorder 
with an effective date of August 17, 2009, and a claim 
challenging the assigned effective date is currently pending.  
The issue of the Veteran's entitlement to TDIU for the period 
from that date of his November 24, 2008 application through 
August 16, 2009 is dependent upon VA's determination as to the 
effective date of the 100 percent disability rating assigned for 
the Veteran's major depressive disorder.  Under the 
circumstances, the Board finds that both claims are inextricably 
intertwined and a Board decision on the claim for entitlement to 
TDIU at this time would be premature.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a final 
Board decision on one issue cannot be rendered until the other 
issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with a 
statement of the case as to the issue of 
entitlement to an effective date earlier than 
August 17, 2009 for an increased 100 percent 
disability rating for major depressive 
disorder, moderate and recurrent (claimed as 
anxiety, panic attacks, and depression).  The 
statement of the case should also 
readjudicate the issue of the Veteran's 
entitlement to TDIU.  The statement of the 
case should be sent to the latest address of 
record for the Veteran.  The RO should inform 
the Veteran that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2008).

2.  The RO should readjudicate the issue of 
whether the Veteran has demonstrated good 
cause for untimely filing of a notice of 
disagreement, filed on July 1, 2009 and in 
relation to a rating decision issued on May 
27, 2008.  In readjudicating this issue, the 
RO should take into consideration all 
evidence received after its October 2009 
statement of the case was issued, including 
the November 2009 private neuropsychological 
evaluation that has been incorporated into 
the claims file.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


